Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00831-CV

                                       EX PARTE David REYES

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 17, 2014

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On December 1, 2014, relator David Reyes filed an original pro se habeas corpus

proceeding contending he is illegally incarcerated pursuant to the trial court’s orders finding him

in contempt for failure to pay previously ordered child support and committing him to county jail

for 180 days. Specifically, Reyes asserts Sheriff Susan Pamerleau has failed to give him “good

time” credit in violation of his right to equal protection under the law. See TEX. FAM. CODE ANN.

§§ 157.008(c), 157.163 (West 2014).

           This court received from the trial court clerk a copy of the trial court’s Order Enforcing

and Modifying Support Obligation dated January 12, 2012.




1
 This proceeding arises out of Cause No. 2000EM501651, styled In the Interest of A.M.R., A Child, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable Eric Rodriguez presiding.
                                                                                      04-14-00831-CV


          A relator is entitled to habeas corpus relief if he establishes he was deprived of liberty

without due process of law, or if we conclude the judgment ordering confinement is void. See In

re Henry, 154 S.W.3d 594, 596 (Tex. 2005) (orig. proceeding); In re Alexander, 243 S.W.3d 822,

824 (Tex. App.—San Antonio 2007, orig. proceeding). The purpose of a habeas corpus proceeding

is not to determine the relator’s guilt or innocence, but to ascertain if the relator has been

unlawfully confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979) (orig. proceeding);

Alexander, 243 S.W.3d at 827.

          Reyes contends he is being denied equal protection under the law by the denial of “good

time” credits on his sentence when such credits are available to prisoners serving sentences on

criminal charges. While article 42.032 of the Texas Code of Criminal Procedure gives the sheriff

discretion to award “good time” credit to those being punished by criminal contempt orders, the

statute does not apply to those being punished by coercive civil contempt orders. See TEX. CODE

CRIM. PROC. ANN. art. 42.032 § 2 (West Supp. 2014); Ex parte Acly, 711 S.W.2d 627, 628 (Tex.

1986) (orig. proceeding). The trial court’s Order Enforcing and Modifying Support Obligation in

this case imposes both punitive criminal contempt and coercive civil contempt findings. Reyes

would not be entitled to consideration for “good time” credit under the statute for the criminal

contempt portion of the order until he has satisfied the coercive contempt portion of the order. See

Acly, 711 S.W.2d at 628. The record does not demonstrate that Reyes has satisfied the coercive

contempt requirements of the trial court’s order. Accordingly, we are unable to say that there is

any abuse of discretion in the failure to award “good time” credits in this instance. TEX. R. APP. P.

52.7(a); Walker, 827 S.W.2d at 837. Reyes has not established that he is entitled to habeas corpus

relief on this ground. See TEX. CODE CRIM. PROC. ANN. art. 42.032 § 2; Ex parte Acly, 711 S.W.2d

at 628.



                                                 -2-
                                                          04-14-00831-CV


Relator’s petition for writ of habeas corpus is denied.


                                          PER CURIAM




                                        -3-